REASONS FOR ALLOWANCE



1.	Claims 1-5 and 12 allowed.



2.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Aflatooni, Nakamura and the other cited references no longer teach of the claimed invention as a whole.

Please note significant elements, such as being able to convert the notch data into all of the claimed possibilities, namely:

 “into a black color or a grayscale less than a grayscale of the pattern data when the color of the image pattern corresponds to one of a red color, a green color, and a blue color; into a black color or an average grayscale of the pattern data when the color of the image pattern corresponds to a combination of at least two of a red color, a green color, and a blue color; and into a black color or a grayscale less than a grayscale of the pattern data when the color of the image pattern corresponds to one of a white color, a gray color, and a black color.”

To clarify, the claim requires to turn the notch data into a black color or a grayscale of less than or average grayscale, depending on various pattern, such as being (1) one of a red, green and blue, (2) a combination of at least two of red, green and blue, or (3) one of white, gray or black color.



Conclusions
3.	Any comments considered necessary by applicant must be submitted no later the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dennis P. Joseph whose telephone number is 571-270-1459.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.